Citation Nr: 0533610	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial (compensable) rating for left 
iliotibial band partial tear.  

2.  Entitlement to an initial (compensable) rating for Osgood 
Schlatter disease, left leg.  

3.  Entitlement to an initial (compensable) rating for Osgood 
Schlatter disease, right leg.  

4.  Entitlement to an initial (compensable) rating for 
pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from January 1998 to 
September 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In December 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reflects that VA conducted an 
examination just prior to the veteran's discharge from 
service.  Based on the clinical findings recorded in the 
veteran's service medical records and at the time of that 
pre-discharge examination in August 2003, service connection 
was established for left iliotibial band partial tear, Osgood 
Schlatter disease of the left and right legs, and for 
pseudofolliculitis.  Each of these conditions was assigned a 
noncompensable rating.  

Subsequently added to the record were additional VA treatment 
records dated in 2004 which reflect that the veteran has been 
seen for manifestations of his skin disorder and for 
complaints associated with his lower extremities, to include 
both knees.  Through written statements and testimony, the 
veteran stated that his service-connected conditions 
increased severity.  

In light of the above discussion and as the veteran has been 
seen at the VA facility for knee problems and skin 
manifestations since examined in 2003, the Board finds that 
contemporaneous and thorough VA orthopedic and dermatological 
examinations would be of assistance in clarifying the 
severity of the service-connected disorders.  Assistance by 
VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, this case is REMANDED for further development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left iliotibial 
band partial tear, his bilateral leg/knee 
disorder, or his skin disorder, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The AMC should arrange for a VA 
examination to be conducted by a 
specialist in orthopedics in order to 
determine the nature and severity of the 
right and left leg/knee disabilities.  
All indicated testing should be 
conducted.  The claims folder and a 
separate copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed and all 
findings should be reported in detail.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the degree of instability in 
the knees.  He/she should also comment on 
the functional limitations, if any, 
caused by the veteran's service-connected 
right and left leg/knee disabilities in 
light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  In regard to 
the left lower extremity conditions, it 
is requested that the examiner, 
distinguish between the manifestations 
that are attributable to residuals of 
left iliotibial band partial tear, an 
those that are attributable to the Osgood 
Schlatter disease in the left leg/knee.  
If he/she is unable to do so, this should 
be noted in the report.  It is requested 
that the examiner provide explicit 
responses to the following questions:  

(a)  Do the service-connected 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?  

(b)  Do the service-connected disorders 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations can not 
be quantified, the examiners so indicate.  

(c)  With respect to the subjective 
complaints of pain the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

3.  The veteran should then be afforded a 
VA dermatological examination in order to 
more accurately determine the current 
severity of his service-connected 
pseudofolliculitis barbae.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should comment as to the 
presence (or absence) of exfoliation, 
exudation, itching, or disfigurement.  
The examiner should, additionally, 
comment as to the need for systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs, as opposed to 
topical therapy.  Additionally, the 
examiner should comment as to the 
presence (or absence)of scarring, 
abnormal skin texture, or hypo- or hyper- 
pigmentation associated with the 
veteran's service-connected 
pseudofolliculitis barbae, and the amount 
of area involved (in square inches).  
Finally, the examiner should comment as 
to the percentage of total body or 
exposed area of the body affected by the 
pseudofolliculitis barbae.  All such 
information, once obtained, should be 
made a part of the veteran's claims 
folder.

4.  Following the above, the AMC should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the examinations 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2005).  

5.  Thereafter, each of the issues as 
listed on the title page of this decision 
should be readjudicated.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and provided an opportunity to 
respond.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent 
Statement of the Case in February 2004.  
An appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for 
further appellate consideration.  By this action, 
the Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

